DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/13/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8-10, 12, 14, 19-22, and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Malek et al. (US 2013/0256456) in view of Samuelsen (US 1,099,620), Tram et al. (WO 2016/207792), and Bang et al. (US 2017/0057639).

In re. claim 1, Malek teaches a table (170) (para [0147]) installed into an aircraft (para [0056]), the aircraft having a cabin area (154, 156, 158) (fig. 12) including a floor area defining a longitudinally-extending aisle (174), a forward-facing seat (18, 20) and an aft-facing seat (164, 166) on a rearward and a forward  side of the table (fig. 12), the forward and aft facing seats being located across the aisle from a starboard side seat (16, 162) facing across the aisle in the direction of the aircraft (fig. 12), the table comprising: a main portion of the table (between leaves (180, 182)) (fig. 12); an aisle-facing side (side of extensible section (173)); a table extension member (173), the extension member being positionable from a retracted mode (when not added) (para [0147]), and into a deployed mode (when added) (para [0147]) and extends at least partially across the longitudinally-extending aisle to an extent that an upper surface of the extension member is able to support articles for the benefit of a passenger sitting in the starboard side seat (fig. 12); and the table extension member having a pair of flaps (forward and aft of section (173)) (fig. 12) (para [0148]), the flaps being extendable out in the direction of the aisle when the table extension member is in the deployed mode (fig. 12).
Malek fails to disclose the starboard side seat is a side-facing seat, the main portion of the table being supported atop a pocket, the pocket being supported atop a floor mounted vertical support member, a lower portion of the vertical support member being physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats, the extension member being slidably positionable from a retracted mode where the extension 
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches a main portion (L) of a table (fig. 1) being supported atop a pocket (visible in fig. 2), the pocket being supported atop a floor mounted vertical support member (legs shown in figs. 2-3 mounted below pocket), an extension member (a, k) being slidably positionable from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2), where the extension member is extended out from underneath the main portion of the table (right side of fig. 2), the table extension member being supported from inside the pocket (when supports (e) enter holes (f)) (pg. 1, ln. 64-70) and being configured to be raised and locked after being moved into the deployed mode such that the upper surface of the extension 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration and vertical support, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member and increased support for the table. 
Bang teaches a lower portion of a vertical support member (88, 96) being physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats (fig. 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have the vertical support member physically secured and thus fixed to an area of the floor that is substantially centrally located between the forward and aft facing seats, for the purpose of maximizing leg room underneath the table. 
In re. claim 8, Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the table of claim 1, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) such that the upper surface of the extension member is substantially level with the top surface of the table (pg. 1, ln. 50-58).  

Malek fails to disclose the starboard side seat is a side-facing seat, the table supported atop and secured to the area of the floor, the extension member configured to be slidably extendible at a first end of the table from a concealed mode where the table extension member is positioned beneath the table in a pocket, the extension member, in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table, aligned flaps on both sides of the extension member and hinges aligned on both sides of the extension member.
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have 
Samuelsen teaches an extension member (a,k) being slidably extendible from a retracted mode where the extension member is at least partially concealed beneath the table (left side of figure 2) in a pocket (area between slide bars (d)) (pg. 1, ln. 35-39) (figs. 2-3), the extension member, in moving from the concealed mode to the deployed mode being configured to be pulled outward and locked upward such that an upper surface of the extension member is substantially level with a top surface of the table (as shown in the right side of figure 2) aligned flaps (k) on both sides of the extension member (a) and hinges on both sides of the extension member (pg. 1, ln. 38-39).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
Additionally, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to align the hinges of the table flaps with that of the extension member flaps, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so provides a continuous line for the hinge, shown as desirable in an extensible section of a table in figure 12 of Malek.

Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have a vertical support member, for the purpose of providing additionally security to the table. 
In re. claim 10, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the table of claim 9, wherein the table flaps are deployable outwardly (para [0148]).
Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the extension member flaps (k) are deployable outwardly (pg. 1, ln. 58-60) and the extension member flaps (k) are level with the upper surfaces of the table (right side of fig. 2) increasing the overall surface area (fig. 1).
Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the table flaps (92, 94) are level with the upper surface (90) of the table (fig. 5).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have the table flaps level with the upper surface of the table, for the purpose of providing a flush upper surface of the table. 
In re. claim 12, Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the table of claim 9, wherein the extension member, upon entering into deployment mode, is configured to spring up (via spring (b)) to be level with the upper surface of the table (right side of fig. 2).  
In re. claim 14, Malek as modified by Tram, Samuelsen, and Bang (see Bang) teach the table of claim 9, wherein the vertical support is a centrally-located pedestal which extends up from the 
In re. claim 19, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the table of claim 1 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface (fig. 12).
Malek as modified by Tram, Samuelsen, and Bang (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and are substantially level with the upper surface of the extension member and the top surface of the table (l) (fig. 1-2).  
In re. claim 20, Malek teaches an aircraft table system, the system comprising: a cabin area (154, 156, 158) (fig. 12) of the aircraft (para [0056]), the cabin area including a floor surface having a longitudinally-extending aisle (fig. 12), a forward-facing seat (18, 20) and an aft-facing seat (164, 166) on a first side of the aisle (port side) (fig. 12), and a forward facing seat (16, 162) across the aisle (fig. 12) ; a table (170) above a floor surface between the forward and aft-facing seats (fig. 12), the table including a table extension member (173), the extension member being positionable from a retracted mode (when not added) (para [0147]), and into a deployed mode (when added) (para [0147]) where the extension member is extended from an aisle-side of the table at least partially across the longitudinally-extending aisle to an extent that an upper surface of the extension member is able to support articles for the benefit of a passenger sitting in the forward-facing seat on the opposite side of the aisle (fig. 12); and the table extension member having a pair of flaps (forward and aft of section (173)) (fig. 12) (para [0148]), the flaps being extendable out in the direction of the aisle when in the deployed mode (fig. 12).
Malek fails to disclose the forward facing seat across the aisle is a side facing seat facing inwardly toward the first side of the aisle, the table is fixed to and secured in place above a vertical support, the vertical support being installed onto and above the floor, the extension member being 
Malek teaches a table being supported atop a floor-mounted vertical support member (218) (fig. 7) (para [0117]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to have the table (170) utilize a vertical support member, for the purpose of providing support to the table (170).
Tram teaches an aircraft (para [0002]) cabin area (14) having forward and aft facing seats being located across the aisle from a side-facing seat facing towards the aisle (as depicted in fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek to include the teachings of Tram to have the recited aircraft cabin configuration, since the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable result of allowing passenger from the opposite side of the aisle to face one another to encourage social engagement. 
Samuelsen teaches an extension member (a, k) being positionable (via slide bars (d)) from a retracted mode where the extension member is at least partially concealed beneath the table (left side 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram to include the teachings of Samuelsen to have the recited extension member configuration, since Malek discusses the section (173) being extensible, and doing so provides a quickly accessible storage location for the extension member. 
Bang teaches a table (91) is fixed to and secured in place above a vertical support (96), a rigid relationship existing between the floor surface, vertical support, and table, the rigid relationship keeping the table in a stationary state (mounted onto pillar (96)) (para [0038]) when moved into and maintained in the deployed mode (figs. 5-6).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Malek as modified by Tram and Samuelsen to include the teachings of Bang to have the recited vertical support member, for the purpose of providing additionally security to the table. 
In re. claim 21, Malek as modified by Tram, Samuelsen, and Bang (see Bang) teach the table system of claim 20 wherein the vertical support is a pedestal (96) mounted at a lower end onto the area of the floor located between the forward-facing and aft-facing seats and at an upper location (fig. 5) 

In re. claim 22, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 20 wherein the flaps when extended out in the direction of the aisle are supported such that the flaps provide an extended upper surface, the extended upper surface provided by the flaps providing an additional area of support for articles (fig. 12).
Malek as modified by Tram and Samuelsen (see Samuelsen) teach the flaps are hinged (pg. 1, ln. 38-39) and the upper surface is substantially level with the upper surface of the extension member and the top surface of the table (right side of figure 2).
In re. claim 24, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 20 comprising: an edge of the table opposite the aisle side, the edge abutting an interior aircraft fuselage wall (port side (40)) located outside the forward and aft facing seats (fig. 12).
In re. claim 25, Malek as modified by Tram, Samuelsen, and Bang (see Malek) teach the system of claim 21 where the pocket has a substantially rectangular cross sectional configuration (top, side, and front cross-section of pocket understood to be rectangular) (figs. 1-3).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647